Citation Nr: 9909930	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  98-01 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from November 1951 to October 
1955.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
in November 1997 that found that no new and material evidence 
had been submitted to reopen the veteran's claim for service 
connection for residuals of a back injury.

In addition, it is noted that in a December 1997 statement, 
the veteran indicated that he wanted to claim service 
connection for depression.  This matter has not been 
adjudicated by the RO and, as it is not in appellate status, 
is referred back to the RO for appropriate action.  

REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

In a December 1997 statement, the veteran has indicated that 
during treatment he was told by Dr. Malloy that his present 
back condition is connected to the back problems he had while 
in service.  When a veteran has made an application to reopen 
a claim and the Secretary is on notice of evidence which may 
prove to be new and material but has not been submitted with 
the application, the Secretary has a duty under 38 U.S.C.A. 
§ 5103 to inform a claimant of the evidence that is 
"necessary to complete the application."  Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The record shows that the veteran's claim for service 
connection for residuals of a back injury was denied by a 
rating decision in December 1968.  In May 1997, the veteran 
submitted evidence in support of a June 1996 application to 
reopen his claim.  

A rating decision in November 1997, and a statement of the 
case dated in December 1997, found that the evidence added to 
the record since December 1968 was duplicative of evidence 
that was previously of record and so was merely cumulative, 
and that there was "no reasonable possibility that the new 
evidence submitted with the current claim would change the 
prior denial of service connection for a back condition."

The Board notes that a recent decision of the United States 
Court of Appeals for the Federal Circuit in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), invalidated the holding of 
the United Stated Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) in Colvin v. Derwinski, 1 Vet. App. 171 (1991) that 
had established a "bright line" definition of what 
constitutes "material evidence" in the context of an 
application to reopen a claim for service connection (that, 
to be material, the newly submitted evidence must present a 
reasonable possibility of changing the outcome), in favor of 
the existing regulatory framework of 38 C.F.R. § 3.156.  The 
Federal Circuit noted that the threshold for determining 
whether evidence was new and material under that standard was 
rather low.  

According to the provisions of § 3.156(a), new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

Moreover, in Winters v. West, No. 97-2180 (U.S. Vet. App. 
Feb. 17, 1999) (en banc), subsequent to the Federal Circuit's 
Hodge opinion, the United States Court of Appeals for 
Veterans Claims set forth a three-step process to be used for 
reopening claims: first, VA must determine whether new and 
material evidence has been presented under § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening VA must determine whether, based 
upon all the evidence and presuming its credibility, the 
claim as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a); and third, if the claim is well grounded, VA 
should evaluate the merits after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  

In light of the fact that the record indicates that the RO 
considered at least part of the recently submitted evidence 
in this case under the Colvin standard that was invalidated 
by the Federal Circuit, it would be prejudicial to the 
veteran for the Board to proceed with final appellate 
consideration of his claim before the RO has reviewed the 
evidence that has been added to the record since December 
1968 under the current legal standard.  

Therefore, this case is REMANDED for the following additional 
action:  

1.  The RO should contact the veteran and 
inform him of the right to obtain a 
statement from Dr. Malloy to show a 
relationship between current back 
disability and his military service.  If 
the additional evidence is submitted, it 
should be associated with the claims 
folder.  

2.  Thereafter, the RO should review the 
evidence that has been added to the 
record since the December 1968 rating 
decision which denied service connection 
for residuals of a back injury, using the 
standard set forth by the Federal Circuit 
in Hodge and following the process set 
forth by the Court in Wilkins.  If action 
taken remains adverse to the veteran, he 
and his accredited representative should 
be furnished with a supplemental 
statement of the case that discusses the 
evidence in conjunction with the 
pertinent law and regulations, and they 
should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order. The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).




